Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first front lights being “slit-shaped eye shape” must be shown or the feature(s) canceled from the claim(s). First front lights (51) appear to be more like eyebrows in relationship to the round second lights (52) that appear eye shape. Nothing about lights 51 appear “eye shape” as they are really just a slit/strip. The Examiner suggests possibly claiming these shapes in relation to each other. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kheawhorm (US 9,944,340) in view of Tsujii (US 8,260,504).
In re claims 1 and 2, Kheawhorm discloses a vehicle comprising: a vehicle body frame; a front wheel supported by the vehicle body frame; a handle that is operated by an occupant to turn the front wheel; a pair of left and right first front lights (110R, L) extending linearly in a left-right direction having an elongated slit-shaped eye shape, and located farther rearward than a front end of the front wheel and farther forward than the handle as shown in Figure 1; and a pair of left and right second front lights (210R, L) provided separately from the first front lights, the pair of left and right second front lights are located lower than the pair of left and right first front lights as shown in Figure 3, but does not disclose wherein the handle is located farther rearward than a rotation axis of the front wheel.  Tsujii, however, does disclose wherein the handle (11) is located farther rearward than a rotation axis of the front wheel (vertically around connecting points 26R, L) as shown in Figure 2 to steer a leanable vehicle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
In re claim 3, Kheawhorm further discloses wherein the pair of left and right second front lights are located directly below the pair of left and right first front lights, but does not disclose directly below. 
In re claim 6, Kheawhorm further discloses wherein a width of an irradiation surface of each of the pair of left and right first front lights is larger than a width of an irradiation surface of each of the pair of left and right second front lights as shown in Figure 3.  
In re claim 7, Kheawhorm further discloses wherein the pair of left and right first front lights extend laterally outward and upward as shown in Figures 3.  
In re claim 8, Kheawhorm further discloses a front cover (64) that covers at least a portion of a front portion of the vehicle body frame that is located farther forward than the handle; wherein the front cover is disposed around the pair of left and right first front lights and the pair of left and right second front lights.  
In re claim 9, Kheawhorm further discloses wherein the front cover has a shape such that the pair of left and right first front lights and the pair of left and right second front lights are exposed forward and laterally outward of the vehicle as shown in Figures 1-2.  
In re claim 11, Kheawhorm further discloses wherein the pair of left and right first front lights are located, respectively, along a left edge and a right edge of the front cover as shown in Figure 3.  

In re claim 15, Kheawhorm further discloses wherein the elongated slit-shaped eye shape of the pair of left and right first front lights is defined by an entire length of the pair of left and right first front lights extending laterally outward and upward and linearly along a single line.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kheawhorm and Tsujii in view of Arai (US 2013/0168039).
In re claim 12, Kheawhorm and Tsujii disclose the vehicle according to Claim 8, but do not specifically disclose wherein the front cover is made of a resin. Arai, however, does disclose wherein the front cover (6) is made of a resin (see [0035]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Kheawhorm and Tsujii such that it comprised the resin material of Arai to produce a lightweight structure strong enough to protect the front of the vehicle while making it more streamline.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kheawhorm and Tsujii in view of Takata (US 2017/0334488).
In re claim 13, Tsujii further discloses wherein the front wheel includes a left front wheel and a right front wheel (27R, L); a pair of left and right front arms (21R, L) respectively supporting the left and right front wheels, and attached to the vehicle body frame in a swingable manner; and a pair of left and right front shock absorbers (31R, L) .

Response to Arguments
Applicant’s arguments, filed 6/9/21, with respect to the rejection(s) of claim(s) 1-3 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kheawhorm by simply reversing the reference numbers used in the rejection of the first and second lights.

Allowable Subject Matter
Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the pair of left and right first front lights are located farther forward 31than the pair of left and right second front lights” is not anticipated or made obvious by the prior art of record in the examiner's opinion.

Claim 10 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “wherein the pair of left and right second front lights are concealed behind the front cover in a planar view of the vehicle” is not anticipated or made obvious by the prior art of record in the examiner's opinion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MICHAEL R STABLEY/Examiner, Art Unit 3611      

/TONY H WINNER/Primary Examiner, Art Unit 3611